Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 6, 9, 12, 15, 18 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al (US 2014/0139392 A1), hereinafter Wong.
Regarding claim 1, Wong (Figure 1) (Figure reproduced below) teaches an antenna system 1 comprising first and second antennas 11 and 12, the second antenna being disposed laterally from the first antenna along a longitudinal axis, and further comprising an isolation structure 13 disposed between the first and second antennas, the isolation structure comprising a first resonator element 131 having a first arm (see below) with first and second ends, the first arm connected to ground at its first end (para [0023]) and extending across the longitudinal axis, and a lateral second arm (see below) connected to the second end of the first arm, wherein at least a portion of the of the first resonator element 131 is disposed adjacent to a portion of the first antenna such that the first resonator is strongly coupled to the first antenna (para [0024]), wherein the isolation structure further comprises a second resonator element 132 disposed relative to the first resonator element so as to couple strongly to the first resonator element (para [0024]), and wherein the first and second resonator elements are not directly electrically connected to each other, but are each separately connected to ground (para [0023]). 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd resonator)]
[AltContent: textbox (1st resonator)][AltContent: textbox (2nd antenna)][AltContent: textbox (Isolation structure)][AltContent: textbox (1st antenna)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    304
    516
    media_image1.png
    Greyscale

[AltContent: textbox (2nd arm)][AltContent: textbox (1st arm)][AltContent: textbox (Ground plane)]


Regarding claim 6, as applied to claim 1, Wong (Figure 1) teaches that a portion (leftmost section of horizontal arm 131) of the second arm is located adjacent to and substantially parallel to a portion of the first antenna 11 and spaced apart therefrom, such that the coupling is primarily between the portion of the second arm and the portion of the first antenna. 
Regarding claim 9, as applied to claim 1, Wong (para [0023] and [0024]) teaches that the first resonator element 131 is strongly coupled to the first antenna 11 such that a resonant condition is created when the first antenna is excited in a first frequency band. 
Regarding claim 12, as applied to claim 1, Wong (Figure 1) teaches that at least a portion of the second resonator element 132 is located adjacent to a portion of the first resonator element 131 and spaced apart therefrom, such that the strong coupling is primarily between the portion of the second resonator element and the portion of the first resonator element (para [0023] and [0024]). 
Regarding claim 15, as applied to claim 1, Wong (Figure 1 and para [0023]) teaches that the second resonator element is connected to ground via a short circuit or an impedance. 
Regarding claim 18, as applied to claim 1, Wong (Figure 1) teaches that a portion (horizontal arm) of the second resonator element 132 lies substantially parallel to and spaced apart from a portion (horizontal arm) of the first resonator element 131. 
Regarding claim 31, as applied to claim 1, Wong (Figure 1) teaches that at least the first and second antennas are monopole antennas. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 8, 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wong.
Regarding claims 8 and 13, as applied to claims 1 and 12 respectively, teaches the claimed invention wherein a portion of the first resonator element is located adjacent to a portion of the first antenna.  
Wong does not explicitly mention that the portion of the first resonator element is located within a distance of 10 mm of the portion of the first antenna.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the distance between the portion of the first resonator element and the portion of the first antenna to be within a distance of 10 mm to achieve a desire level of coupling for optimum antenna performance.
Regarding claim 32, Wong teaches the claimed invention, as applied to claim 1, except explicitly mention that the first and second antennas are LTE antennas.  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to configure the first and second antennas to be LTE antennas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Mak et al (US 2010/0053022 A1), hereinafter Mak.
Wong teaches the claimed invention, as applied to claim 1, except that the first resonator element comprises a third arm connected to the lateral second arm at an end of the lateral second arm distal from the first arm and oriented at an angle to the second arm, at least a portion of the third arm being aligned substantially parallel to a portion of the first antenna and spaced apart therefrom it, such that the coupling is primarily between the portion of the third arm and the portion of the first antenna. 
Mak (Figure 4) teaches a multi-band antenna having a third arm 403b connected to the lateral second arm 403 at an end of the lateral second arm distal from the first arm 403c and oriented at an angle to the second arm, at least a portion of the third arm being aligned substantially parallel to a portion of the first antenna and spaced apart there from it, such that the coupling is primarily between the portion of the third arm and the portion of the first antenna.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the first resonator element of Wong with the third arm, as taught by Mak, doing so would change the electrical length of the antenna to operate at a desired frequency.
6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Jonsson et al (US 2015/0372397 A1), hereinafter Johnson.
Wong teaches the claimed invention, as applied to claim 1, except explicitly mention first and second spaced-apart ground planes, the first antenna and the first resonator element being located at least partly in a gap between adjacent edges of the ground planes. 
Jonsson (Figure 4) teaches first and second spaced-apart ground planes 204 (vertical portions at opposite ends of 204), the first antenna 202 and the first resonator element 206 being located at least partly in a gap between adjacent edges of the ground planes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna arrangement of Wong with the first antenna and the first resonator element being located at least partly in a gap between adjacent edges of the ground planes, as taught by Jonsson, doing so avoid overlap of desired frequencies.
7.	Claims 16, 17, 20, 21, 23, 34 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Harper (US 2015/0244411 A1).
Regarding claim 16, Wong teaches the claimed invention, as applied to claim 1, except explicitly mention a first matching network connected to the second resonator element, the first matching network being configured to provide a selectable impedance between the second resonator element and ground.
Harper (Figure 7, para [0043]) teaches an antenna arrangement comprising an isolation structure 702 disposed between first and second antennas 704 and 706, wherein the isolation structure having first resonator element 722 and second resonator element 732, and wherein a first matching network 718 connected to the second resonator element, the first matching network being configured to provide a selectable impedance between the second resonator element and ground.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna system of Wong with a matching network connected to the second resonator element, as taught by Harper, doing so would provide a selectable impedance between the second resonator element and ground for optimum antenna performance.
Regarding claim 17, as applied to claim 16, Harper (Figure 7) teaches that the selectable impedance 730 is selectable from one or more of: an open circuit, a short circuit, a series capacitance, a series inductance, a series LC impedance and a parallel LC impedance. 
Regarding claims 20 and 21, Wong teaches the claimed invention, as applied to claim 1, except further comprising a second isolation structure located between the first isolation structure and the second antenna, the second isolation structure comprising a third resonator element having a first arm with first and second ends, the first arm connected to ground at its first end and extending across the longitudinal axis, and a lateral second arm connected to the second end of the first arm, wherein at least a portion of the third resonator element is disposed adjacent to a portion of the second antenna such that the third resonator element is strongly coupled to the second antenna, and a fourth resonator element disposed such that the fourth resonator element is strongly coupled to the third resonator element. 
Harper (para [0025]) teaches the addition of a second isolation structure disposed between the first antenna and the second antenna.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna system of Wong with a second isolation structure located between the first isolation structure and the second antenna, the second isolation structure comprising a third resonator element having a first arm with first and second ends, the first arm connected to ground at its first end and extending across the longitudinal axis, and a lateral second arm connected to the second end of the first arm, wherein at least a portion of the third resonator element is disposed adjacent to a portion of the second antenna such that the third resonator element is strongly coupled to the second antenna, and a fourth resonator element disposed such that the fourth resonator element is strongly coupled to the third resonator element, as taught by Harper, doing so would enable the system to operate in different, non-overlapping frequencies. 
Regarding claim 23, as applied to claim 20, Harper (Figure 7, para [0043]) teaches a first matching network 718 connected to the second resonator element, the first matching network being configured to provide a selectable impedance between the second resonator element and ground.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second matching network connected to the fourth resonator element to provide a selectable impedance between the second resonator element and ground for optimum antenna performance.
Regarding claim 34, as applied to claim 21, Wong teaches the claimed invention, wherein the first and second resonator elements are configured to provide paths to ground for surface currents on the first and second antennas.  
Harper teaches at least one of the third and fourth resonator elements (para [0025]) and additional antennas (para [0033]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna system of Wong to provide paths to ground for surface currents on the first, second, third and/or fourth antennas, as taught by Harper, doing so would enable the capability to control the functionality order of the multiband antennas. 
Regarding claim 69, Wong teaches the claimed invention, as applied to claim 1, except explicitly mention that the first arm of the first resonator element is connected to ground via a selectable impedance.
Harper (Figure 7, para [0043]) teaches an antenna arrangement comprising an isolation structure 702 disposed between first and second antennas 704 and 706, wherein the isolation structure having first resonator element 722 and second resonator element 732, and wherein the first arm of the first resonator element is connected to ground via a selectable impedance 716.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna system of Wong with the first arm of the first resonator element connected to ground via a selectable impedance, as taught by Harper, doing so would provide a selectable impedance between the first resonator element and ground for optimum antenna performance.
8.	Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Harper, and further in view of Moon et al (US 2007/0069960 A1), hereinafter Moon.
Regarding claim 22, Wong/Harper teaches the claimed invention, as applied to claim 20, except explicitly mention that the first and second isolation structures are substantially mirror images of each other. 
Moon (Figure 8 and abstract) teaches a MIMO antenna comprising first and second antennas 111 and 115, first isolation structure 131 and second isolation structure 133, wherein the first and second isolation structures are substantially mirror images of each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna system of Wong/Harper with first and second isolation structures being substantially mirror images of each other, as taught by Moon, doing so would avoid overlapping of desired resonant frequencies and improve bandwidth.
Regarding Claim 24, Wong/Harper teaches the claimed invention, as applied to claim 20, except mention a third antenna located between the first and second isolation structures.
Moon (Figure 8) teaches a MIMO array including a plurality of antennas comprising a third antenna 113 located between the first and second isolation structures 131 and 133.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna system of Wong/Harper with a third antenna located between first and second isolation structures, as taught by Moon, doing so would enable the antenna system to operate in an increased number of desired resonant frequencies.


Allowable Subject Matter
9.	Claims 14, 19, 25-30 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, Wong fails to specifically teach that the second resonator element comprises a lateral elongated element located between the first antenna and the first arm of the first resonator element.
Regarding claim 19, Wong fails to further teach the configuration wherein the first resonator element comprises a third arm connected to the lateral second arm at an end of the lateral second arm distal from the first arm, and an end of the third arm is adjacent to a central portion of the second resonator element to achieve strong coupling between the third arm and the central portion of the second resonator element. 
Regarding Claim 25, Wong/Harper fails to further teach third and fourth antennas located between the first and second isolation structures, and a third isolation structure located between the third and fourth antennas, the third isolation structure comprising a ground plane, at least a portion of the ground plane being located between the third and fourth antennas in order enable the antenna system to operate in an increased number of frequencies.
Claims 26-30 and 33 would have been found allowable for at least the reason for depending, either directly or indirectly, on claim 25.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845